Title: To James Madison from Thomas Truxtun, 6 May 1808
From: Truxtun, Thomas
To: Madison, James



private
Sir
Phila. 6th. May 1808.

After You read the enclosed hasty Scrawl, you will do me the Justice to Appreciate My disposition and Motive, and then put a Wafer in it, and Cause it, to be put in the post office for Tingey.  I am not guided in any Action of My life, by half way measures, and I have pointed out A great Mistake, by the Editor of the N I, the Effects of Which, I have Seen here.  My candor will Serve more than any other Course.  Some members, who hate Clinton, as they passed through, Said, they must have him, Otherwise Arum would be distroyed, that he was a friend to it, and a Navy &c &c &c.  I have the honor to remain respectfully Truly & Sincerely Your Obt Sert

Thomas Truxtun


P S.  If you do not choose to Send the Enclosed to Tingey, I have No Objections to Your keeping it


T T

